Citation Nr: 0945471	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-21 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for prostate cancer for the period prior to January 
17, 2006.

2.  Entitlement to an initial evaluation of 60 percent for 
prostate cancer for the period beginning on January 17, 2006. 

3.  Entitlement to an evaluation in excess of 60 percent for 
prostate cancer beginning January 17, 2006. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to April 
1972. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from June 2004 and December 2004 
rating decisions issued by the RO.  The Board remanded the 
issue on appeal for further development of the record in 
March 2009.


FINDINGS OF FACT

1.  Prior to January 17, 2006, prostate cancer was manifested 
by urinary symptoms requiring the use of absorbent materials 
that must be changed 3-4 times daily.  Urinary symptoms 
requiring the use of absorbent materials that must be changed 
more than 4 times daily was not demonstrated by the evidence 
of record.

2.  Beginning January 17, 2006, prostate cancer is manifested 
by urinary symptoms requiring the use of absorbent materials 
that must be changed more than 5 times daily.  Renal 
dysfunction is not demonstrated by the evidence of record.


CONCLUSIONS OF LAW

1. Prior to January 17, 2006, the criteria for an initial 
rating in excess of 40 percent for prostate cancer were not 
met.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2009); 38 
C.F.R. §§ 4.1- 4.14, 4.115a, Diagnostic Code 7527 (2009).

2.  Beginning January 17, 2006, the criteria for a rating of 
60 percent, and no greater, for prostate cancer have been 
met.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2009); 38 
C.F.R. §§ 4.1- 4.14, 4.115a, Diagnostic Code 7527 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in March 2004 and May 2009.  The letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claim and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify 
that no duty to provide section 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be 
established."38 C.F.R. § 3.159 (b)(3) 2008.  As the Veteran 
voiced disagreement with the assigned rating for the low back 
disability in a notice of disagreement, no further duty to 
inform the Veteran of the requirements of VCAA exists.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  
During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in a letter sent to the Veteran in March 
2007.  The notice requirements pertinent to the issue 
addressed in this decision have been met and all identified 
and authorized records relevant to the matter have been 
requested or obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

Where a claim for a higher evaluation stems from an initial 
grant of service connection for the disability at issue, 
multiple ("staged") ratings may be assigned for different 
periods of time during the pendency of the appeal.  See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  Where 
entitlement to compensation has already been established, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  
Staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings from the time the claim is file 
until VA makes a final decision.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14.

752
7
Prostate gland injuries, infections, hypertrophy, post-
operative residuals:

Rate as voiding dysfunction or urinary tract infection, 
whichever is predominant.
38 C.F.R. § 4.115b, Diagnostic Code 7527 (2009)

752
8
Malignant neoplasms of the genitourinary system
100

Note: Following the cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic 
procedure, the rating of 100 percent shall continue with 
a mandatory VA examination at the expiration of six 
months. Any change in evaluation based upon that or any 
subsequent examination shall be subject to the 
provisions of §3.105(e) of this chapter. If there has 
been no local recurrence or metastasis, rate on 
residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant.
38 C.F.R. § 4.115b, Diagnostic Code 7528 (2009)

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these. The following section 
provides descriptions of various levels of disability in each 
of these symptom areas. Where diagnostic codes refer the 
decisionmaker to these specific areas of dysfunction, only 
the predominant area of dysfunction shall be considered for 
rating purposes. Since the areas of dysfunction described 
below do not cover all symptoms resulting from genitourinary 
diseases, specific diagnoses may include a description of 
symptoms assigned to that diagnosis.

Renal dysfunction:
Ratin
g
Requiring regular dialysis, or precluding more than 
sedentary activity from one of the following: 
persistent edema and albuminuria; or, BUN more than 
80mg%; or, creatinine more than 8mg%; or, markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular
100
Persistent edema and albuminuria with BUN 40 to 80mg%; 
or, creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion
80
Constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 
40 percent disabling under diagnostic code 7101
60
Albumin constant or recurring with hyaline and granular 
casts or red blood cells; or, transient or slight edema 
or hypertension at least 10 percent disabling under 
diagnostic code 7101
30
Albumin and casts with history of acute nephritis; or, 
hypertension non-compensable under diagnostic code 7101
0

Voiding dysfunction:
Ratin
g
Rate particular condition as urine leakage, frequency, or 
obstructed voiding.
Continual Urine Leakage, Post Surgical Urinary Diversion, 
Urinary Incontinence, or Stress Incontinence:
Requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 
times per day
60
Requiring the wearing of absorbent materials which must 
be changed 2 to 4 times per day
40
Requiring the wearing of absorbent materials which must 
be changed less than 2 times per day
20

Urinary frequency:
Ratin
g
Daytime voiding interval less than one hour, or; 
awakening to void five or more times per night
40
Daytime voiding interval between one and two hours, or; 
awakening to void three to four times per night
20
Daytime voiding interval between two and three hours, 
or; awakening to void two times per night
10

Obstructed voiding:
Rating
Urinary retention requiring intermittent or continuous 
catheterization
30
Marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following:
1.	Post void residuals greater than 150 cc 
2.	Uroflowmetry; markedly diminished peak flow rate 
(less than 10 cc/sec) 
3.	Recurrent urinary tract infections secondary to 
obstruction 
4.	Stricture disease requiring periodic dilatation 
every 2 to 3 months 
10
Obstructive symptomatology with or without stricture 
disease requiring dilatation 1 to 2 times per year
0

Urinary tract infection:
Ratin
g
Poor renal function: Rate as renal dysfunction.
Recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management
30
Long-term drug therapy, 1-2 hospitalizations per year 
and/or requiring intermittent intensive management
10
38 C.F.R. § 38 C.F.R. § 4.115a (2009)
Factual Background

In the appealed June 2004 rating decision, the RO granted 
service connection for prostate cancer and assigned a 20 
percent rating for the service-connected disability, 
effective February 4, 2004, the date of claim for service 
connection.  In a December 2004 rating decision, the 
evaluation was increased to 40 percent, effective February 4, 
2004, the date of claim for service connection.  In a 
September 2009 rating decision, the evaluation was increased 
to 60 percent effective June 13, 2009, the date of a VA 
examination report showing an increase in the severity of the 
prostate cancer.  Since the increase during the appeal did 
not constitute a full grant of the benefit sought, the 
Veteran's claim for an increased evaluation for the service-
connected prostate cancer remains on appeal.  See AB v. 
Brown, 6 Vet.App. 35, 39 (1993).

A May 1999 private treatment record shows the Veteran 
underwent radical retropubic prostatectomy with bilateral 
pelvic lymph node dissection for prostate cancer.  Prior to 
the surgical procedure, he denied having urinary obstructive 
symptoms, hematuria, dysuria and nocturia.  Subsequently, the 
Veteran continued to receive treatment for prostate cancer.  

In an October 2002 private genitourinary oncology note, 
W.K.O., M.D. noted urinary symptoms including incontinence 
requiring one urine pad per day, urinary frequency 3-4 times 
per day and nocturia twice per night.  In a December 2002 
note, Dr. O noted that urinary symptoms were unchanged.  The 
Veteran had twice nightly nocturia and daytime urination, 
frequency and quality had not changed.  

In a September 2003 private treatment record, C.J.B., M.D., 
an oncologist, noted the Veteran's bladder function was fine.  
However, he was having frequent bowel movements (up to 7 per 
day) and episodic, unpredictable fecal incontinence.  He had 
a bowel accident once every week or two.  

In a March 2004 VA genitourinary examination, the urologist 
noted that the Veteran's urine control was good but he used a 
Depends (adult disposable diaper) which was wet every day.  
The diagnoses were stress incontinence and erectile 
dysfunction, both secondary to prostate cancer.

In an October 2004 private treatment record, R.C.N., Jr., 
M.D. noted the Veteran experienced intermittent rectal 
urgency and slight urinary leakage as his only discomforts 
associated prostate cancer subsequent to the surgical 
procedure.

In the Notice of Disagreement (NOD) received in January 2006, 
the Veteran reported that he had an increase in urinary 
incontinence with an increase in the use of bladder control 
pads.  He reportedly was using up to six pads daily and was 
urinating 5-6 times per night.  

In a November 2006 private treatment record, R.C.N., Jr., 
M.D. noted the Veteran continued to experience urinary 
leakage as well as some rectal leakage and impotency.  The 
Veteran's reported nocturia was four times per night.  

In a January 2008 private treatment record, W.T.H., M.D. 
noted that the Veteran's nocturia was five times per night.

During a June 2009 VA genitourinary examination, the 
physician noted urinary symptoms included daytime frequency 
(every 3-4 hours), nocturia (5 times per night) and 
incontinence in pads requiring change of pad (more than 5 per 
day).  The examiner noted that the pad was slightly soiled 
with urine.  There was no renal dysfunction. 

Analysis

The Board has reviewed the evidence of record.  For the 
period prior to January 17,2006, an initial rating in excess 
of 40 percent is not warranted.  The criteria for a 60 
percent rating would require voiding dysfunction requiring 
the use of absorbent materials which must be changed more 
than 4 times per day.  In his notice of disagreement received 
January 17, 2006, the Veteran stated that he was required to 
use up to 6 pads daily.  This clearly meets the requirements 
of a 60 percent rating as of that date.  However, the same 
cannot be said for the time prior to January 1, 2006.  As 
such, the Board finds that the Veteran is not entitled to an 
initial rating in excess of 40 percent for the period prior 
to January 17, 2006, but is entitled to 1 609 percent rating 
thereafter.

For the period beginning on January 17, 2006, a rating in 
excess of 60 percent is not warranted.  In this regard, in 
the June 2009 VA examination, the Veteran's noted urinary 
symptoms included daytime frequency every 3-4 hours, nocturia 
5 times per night and bladder incontinence requiring the use 
of absorbent pads that must be changed more than 5 times per 
day.  To warrant a higher evaluation, the Veteran must show 
evidence of renal dysfunction.  During the period in 
question, such impairment was not documented.  No physician, 
private or VA, has ever stated or otherwise indicated that 
the Veteran suffer from renal dysfunction.  On the contrary, 
the June 2009 VA examination found no renal dysfunction.  As 
such, the Board finds that the Veteran is not entitled to an 
initial rating in excess of 60 percent for the period 
beginning on January 17, 2006.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the Veteran's case outside the norm so as to warrant an 
extraschedular rating.  The Veteran's service-connected 
disorder is adequately rated under the available schedular 
criteria.  The objective findings of physical impairment are 
well documented.  The Board finds the overall evidence of 
record is not indicative of a marked interference with 
employment.  In any event, the Veteran has been retired since 
2003.  Therefore, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).




ORDER

An initial evaluation in excess of 40 percent for the 
service-connected prostate cancer for the period prior to 
January 17, 2006 is denied.

An evaluation of 60 percent for the service-connected 
prostate cancer for the period beginning on January 17, 2006 
is allowed, subject to the law and regulations governing the 
criteria for award of monetary benefits.

An evaluation in excess of 60 percent for prostate cancer 
beginning January 17, 2006 is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


